Citation Nr: 0212179	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  94-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the left fifth finger.

2.  Entitlement to service connection for the residuals of a 
right ankle sprain.

3.  Entitlement to service connection for a neck disorder.

(The issue of entitlement to service connection for allergic 
rhinitis will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1992.  These matters come to the Board of Veterans' 
Appeals (Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for temporomandibular joint dysfunction, right 
shoulder tendonitis, the residuals of a fracture of the left 
fifth finger, the residuals of a right ankle sprain, chronic 
dermatitis, allergic rhinitis, and a neck disorder.  The RO 
also granted service connection for the residuals of a 
tonsillectomy, and rated the disorder as non-compensable.  
The veteran perfected an appeal of the denials of service 
connection and the rating assigned for the residuals of the 
tonsillectomy.

In a June 1995 rating decision the RO granted service 
connection for capsular ligament strain of the 
temporomandibular joint, and rated the disorder as non-
compensable.  The veteran expressed disagreement with the 
rating assigned for the disorder, and the RO issued a 
statement of the case on that issue in April 2002.  In an 
April 2002 rating decision the RO assigned 10 percent ratings 
for the residuals of a tonsillectomy and the 
temporomandibular joint disorder, and in a June 2002 
statement the veteran withdrew his appeal on those issues. 

In a March 1996 rating decision the RO also granted service 
connection for right shoulder tendonitis, and granted service 
connection for chronic dermatitis in April 2002.  The Board 
finds, therefore, that issues pertaining to the residuals of 
the tonsillectomy, the temporomandibular joint disorder, 
chronic dermatitis, and a right shoulder disorder are not 
within its jurisdiction.  38 C.F.R. § 20.204 (2001); Hamilton 
v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be 
valid if the RO grants the benefit sought on appeal, or if 
the veteran withdraws his appeal).

This case was previously before the Board in May 1997, at 
which time the Board decided issues no longer in appellate 
status and remanded the issues shown on the title page to the 
RO for additional development.  That development has been 
completed to the extent possible, relevant to the issues now 
being decided, and the case returned to the Board for further 
consideration of the veteran's appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for allergic rhinitis 
pursuant to authority granted in recent regulatory changes.  
See Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The medical evidence shows that the injury to the left 
fifth finger occurred prior to the veteran's entrance into 
active service and was not aggravated during service.

3.  The medical evidence shows that a right ankle sprain 
occurred prior to the veteran's entrance into active service 
and was not aggravated during service.

4.  A chronic neck disorder was not shown during service, and 
the medical evidence shows that the veteran does not 
currently have a neck disorder that is related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The residuals of an injury to the left fifth finger were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

2.  The residuals of a right ankle sprain were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).

3.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a chronic neck and 
right ankle disorder during service.  He has made no specific 
contentions regarding the left fifth finger.

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO provided the veteran a statement of the case in 
October 1993 and supplemental statements of the case in July 
1995, March 1996, and May 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the May 1997 
remand the Board informed the veteran of the conflicts in the 
available evidence, the evidence required to resolve those 
conflicts, and the additional evidence needed to substantiate 
his appeal.  

In a June 1997 notice the RO instructed the veteran to 
identify all medical care providers who had treated him for 
the claimed disabilities since his separation from service, 
and to submit the records of that treatment.  As an 
alternative, the veteran was instructed to provide 
authorizations for the release of medical information so that 
the RO could obtain the records on his behalf.  The RO 
informed the veteran in August 1997 that medical records were 
being requested from the medical care providers he had 
identified, but that he was ultimately responsible for seeing 
that the records were provided to the RO.  The RO notified 
the veteran in October 1999 that medical records from a 
specific physician were required, but that the physician had 
not submitted the records.  The veteran responded in an 
October 1999 statement by indicating that the records from 
the physician were not available, and that his appeal should 
be processed without those records.  

The RO informed the veteran of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), in April 2001, and in that 
notice informed him of the specific evidence required to 
establish service connection for the claimed disabilities.  
The RO also informed the veteran that he was responsible for 
obtaining the evidence, although the RO would assist him by 
obtaining the evidence on his behalf if he submitted properly 
completed authorizations for the release of medical 
information.  The RO also included the provisions of the VCAA 
in the May 2002 supplemental statement of the case.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claims.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him VA examinations in January 1994, December 
1997, March 2001, and May 2001.  The reports of the medical 
examinations generally reflect that the examiners reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The Board notes that in determining whether a pre-existing 
disability was aggravated during service, particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); 38 C.F.R. § 3.306(b)(2).  The evidence does not 
indicate that the veteran served in combat or was a prisoner 
of war while in service, so that the provisions of 38 C.F.R. 
§ 3.306(b)(2) are not applicable.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Residuals of a Fracture of the Left Fifth Finger

The veteran's service medical records show that on 
examination on entering service in August 1985 he was noted 
to have incurred a fracture of the left fifth finger three 
years previously, which was found not to be disqualifying.  
Because the injury was noted when the veteran was examined on 
entering service, the presumption of soundness is not 
applicable and the Board finds that the injury to the left 
fifth finger existed prior to entrance into service.  
38 C.F.R. § 3.304(b).  The veteran does not claim otherwise.

The service medical records are otherwise silent for any 
complaints or clinical findings pertaining to the left fifth 
finger, as are the VA and private treatment records from 
December 1992 to May 2001.  The absence of any documented 
complaints or treatment for the left fifth finger for several 
years following service is probative of the disorder not 
having been aggravated during service.  Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  
Although the VA examiner in January 1994 described a mild 
curved deformity in the left fifth finger, the examinations 
in January 1994, December 1997, March 2001, and May 2001 
failed to reveal evidence of a significant abnormality or any 
functional limitation in the left fifth finger.  The examiner 
in May 2001 provided the opinion that any disability of the 
left fifth finger, which was not then shown, was not 
aggravated during service because no disability of the finger 
was documented during or since service.  There is no evidence 
to the contrary.  

The Board finds, therefore, that the pre-existing injury to 
the left fifth finger did not undergo an increase in 
disability during service.  For these reasons the Board has 
determined that the probative evidence does not reflect the 
in-service aggravation of the injury to the left fifth 
finger, or a nexus between the claimed aggravation and any 
current disability.  Hickson, 12 Vet. App. at 253.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for the residuals 
of a fracture of the left fifth finger.

Residuals of a Right Ankle Sprain

The veteran contends that he continues to experience pain in 
the right ankle due to aggravation of a right ankle sprain 
that occurred during service.  Pain, in the absence of a 
medical diagnosis of the underlying disease or injury, does 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 2001).  In 
addition, as a lay person the veteran is not competent to 
provide evidence of a medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  His statements are not, 
therefore, probative of a current medical diagnosis of 
disability.

The January 1994, December 1997, March 2001, and May 2001 VA 
examinations revealed no abnormalities in the right ankle, 
and did not result in any diagnosis of a right ankle 
disorder.  In addition, none of the VA or private treatment 
records identified by the veteran reflect any complaints or 
clinical findings pertaining to the right ankle.  His claim 
is not, therefore, supported by a current medical diagnosis 
of disability pertaining to the right ankle.  Hickson, 
12 Vet. App. at 253.

The report of the veteran's August 1985 entrance examination 
shows that he had incurred a sprain to the right ankle in May 
1985.  The report further shows, however, that the problem 
was then resolved.  Because the pre-existing injury was shown 
to be resolved when he entered service, unlike the fracture 
to the left fifth finger, a disorder of the right ankle was 
not "noted" when the veteran entered service and the 
presumption of soundness is applicable.  38 C.F.R. 
§ 3.304(b).

Additional service medical records indicate, however, that 
the veteran complained of right ankle pain in February 1986 
of two months in duration.  The veteran again reported having 
incurred an inversion injury to the right ankle eight months 
previously, and the treating physician then determined that 
the injury to the ankle had existed prior to the veteran's 
entrance into service.  The veteran informed the examiner in 
December 1997 that the original May 1985 ankle sprain had 
resulted in casting for three weeks, which the examiner 
described as a grade III injury.  The examiner found that a 
grade III injury was "much more significant," and that the 
injury to the ankle had occurred prior to the veteran's 
entrance into service.  The Board finds, therefore, that the 
evidence clearly and unmistakably shows that the injury to 
the right ankle existed prior to the veteran's entrance into 
service.  The veteran does not contend otherwise; he has 
asserted that the original injury to the ankle was aggravated 
during service.

As previously stated, the service medical records indicate 
that the veteran complained of pain in the ankle during basic 
training, which the physician attributed to a chronic sprain.  
Other than the three notations of the veteran's complaints of 
pain in February 1986, the service medical records make no 
further reference to any complaints or clinical findings 
regarding the right ankle, and the ankle was shown to be 
normal when the veteran was examined on separation from 
service in October 1992.  The veteran then reported having 
incurred a right ankle sprain in 1985, which was then 
asymptomatic.

The multiple VA examinations since his separation from 
service have not revealed any abnormalities in the right 
ankle.  In addition, none of the VA or private treatment 
records identified by the veteran refer to any complaints or 
clinical findings regarding the right ankle.  As previously 
stated, the absence of any documented complaints or treatment 
for the claimed disorder for several years following service 
is probative of the disorder not having been aggravated 
during service.  Maxson, 12 Vet. App. at 453.  The examiner 
in December 1997 described the veteran's complaints during 
service as an exacerbation of right ankle pain, and described 
any current complaints as an exacerbation of the original 
injury.  An exacerbation of symptoms, in the absence of an 
increase in the underlying disorder, does not constitute 
aggravation of the disability.  Davis, 276 F.3d at 1345.  
Based on review of the medical evidence of record, the 
examiner in May 2001 determined that the right ankle sprain 
had not been aggravated during service, in that no 
abnormalities in the ankle were then found.

The only evidence indicating that the right ankle sprain was 
aggravated during service consists of the veteran's 
statements.  As a lay person the veteran is competent to 
provide evidence of observable symptoms.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  He is not, however, competent to 
provide evidence that requires medical knowledge.  Grottveit, 
5 Vet. App. at 93.  His statements are not, therefore, 
probative of whether the right ankle disorder was aggravated 
during service.  For these reasons the Board finds that the 
residuals of the right ankle sprain did not undergo an 
increase in disability during service.

In summary, the medical evidence does not show a current 
diagnosis of disability pertaining to the right ankle.  The 
preponderance of the probative evidence indicates that the 
right ankle sprain was not aggravated during service.  There 
is no competent evidence to the contrary.  The Board finds, 
therefore, that the probative evidence does not establish a 
current medical diagnosis of disability, aggravation of the 
pre-existing disorder during service, or a nexus between a 
currently diagnosed right ankle disorder and in-service 
aggravation.  Hickson, 12 Vet. App. at 253.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to service connection for the residuals 
of a right ankle sprain.

Neck Disorder

The veteran contends that an injury that he incurred in 1988 
as the result of a motor vehicle accident resulted in a 
chronic neck disorder.  The service medical records disclose 
that he was treated for a neck strain from April to June 
1988, after having been rear-ended in a motor vehicle 
accident in February 1988.  The treatment consisted of 
medication and physical therapy.  The veteran's claim is, 
therefore, supported by medical evidence of the incurrence of 
a neck injury during service.  The medical evidence does not 
reflect, however, a current diagnosis of disability 
pertaining to the neck, or disclose that any current neck 
complaints are related to the in-service injury.  Hickson, 
12 Vet. App. at 253.

The January 1994, December 1997, March 2001, and May 2001 VA 
examinations revealed no abnormalities in the neck, and did 
not result in any diagnosis of a neck disorder.  The examiner 
in December 1997 found that there was no evidence of a 
current neck disability.  The veteran submitted treatment 
records from a private chiropractor showing that he was 
treated for complaints of severe pain in the neck and mid-
back from December 1999 to April 2001.  Those records do not, 
however, reflect any medical diagnosis pertaining to the 
neck, nor do they provide any etiology for the neck pain.  As 
previously stated, a complaint of pain, in the absence of a 
medical diagnosis of the underlying disease or injury, does 
not constitute a disability for which service connection can 
be established.  Sanchez-Benitez, 13 Vet. App. at 282.  The 
VA treatment records do not document any complaints or 
clinical findings pertaining to the neck.  The veteran's 
claim is not, therefore, supported by a current medical 
diagnosis of disability pertaining to the neck.  Hickson, 
12 Vet. App. at 253.

The VA examiner in January 1994 found that the veteran's 
complaint of neck pain was of unknown etiology.  The examiner 
in May 2001, which examination was conducted following the 
veteran's chiropractic treatment, determined that the veteran 
had fully recovered from any injury that may have occurred in 
service.  The evidence does not indicate, therefore, that any 
complaints the veteran currently has are related to the 
injury that occurred in service.

The only evidence that reflects a relationship between the 
veteran's current complaints and the in-service injury 
consists of the veteran's assertions.  As previously stated, 
the veteran is not competent to relate a disorder to a given 
cause.  Grottveit, 5 Vet. App. at 93.  His statements are 
not, therefore, probative of a nexus between any current 
complaints and the injury that occurred in service.

In summary, the probative evidence does not establish a 
current medical diagnosis of disability or a nexus between 
any current complaints and the in-service injury.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a neck disorder.










(continued on next page)

ORDER

The claim of entitlement to service connection for the 
residuals of a fracture of the left fifth finger is denied.

The claim of entitlement to service connection for the 
residuals of a right ankle sprain is denied.

The claim of entitlement to service connection for a neck 
disorder is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

